 


109 HR 1433 IH: Thurgood Marshall Commemorative Coin Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1433 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Rangel introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Secretary of the Treasury to mint coins in commemoration of Associate Justice Thurgood Marshall. 
 
 
1.Short titleThis Act may be cited as the Thurgood Marshall Commemorative Coin Act. 
2.Coin specifications
(a)$1 Silver CoinsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue not more than 500,000 $1 coins, which shall—
(1)weigh 26.73 grams;
(2)have a diameter of 1.500 inches; and
(3)contain 90 percent silver and 10 percent copper.
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
(c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
3.Design of coins
(a)Design requirements
(1)In generalThe design of the coins minted under this Act shall be emblematic of the tenure of Associate Justice Thurgood Marshall on the Supreme Court of the United States.
(2)Designation and inscriptionsOn each coin minted under this Act there shall be—
(A)a designation of the value of the coin;
(B)an inscription of the year in which the coin is first issued; and
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
(b)SelectionThe design for the coins minted under this Act shall be—
(1)selected by the Secretary after consultation with the Supreme Court Historical Society, the family of the late Thurgood Marshall, and the Commission of Fine Arts; and
(2)reviewed by the Citizens Coinage Advisory Committee.
4.Issuance of coins
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.
(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.
(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning 90 days after the enactment of this Act.
5.Sale of coins
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—
(1)the face value of the coins;
(2)the surcharge provided in section 6(a) with respect to such coins; and
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.
(c)Prepaid orders
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.
6.Surcharges
(a)In generalAll sales of coins issued under this Act shall include a surcharge of $10 per coin.
(b)DistributionSubject to section 5134(f)(1), title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Historical Preservation Committee of the Supreme Court Historical Society for the purpose of collecting and preserving the physical history of the Supreme Court, including—
(1)research on the history of the entire judicial branch of the Federal Government;
(2)the acquisition of objects and documents relating to the events associated with the Supreme Court of the United States in the course of the Court’s history; and
(3)the acquisition and preservation of documents, portraits, and period furnishings of historical significance affecting the history of the Supreme Court for the inspiration and benefit of the people of the United States.
(c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of the Supreme Court Historical Society as may be related to the expenditures of amounts paid under subsection (b). 
 
